Title: Elbridge Gerry to John Adams, 5 March 1785
From: Gerry, Elbridge
To: Adams, John


        
          My dear Mr Adams
          New York 5th March 1785
        
        Since my last, informing You of the Circumstances of your Appointment to the Court of London, Congress have elected Colo Smith of this State, Secretary to the Legation. several Candidates were presented to Congress, & my Friend & Collegue, Mr King of Newbury port (whom I shall hereafter speak of, & whom I wish to introduce to your Confidence & Friendship) was of Opinion with myself, that it was indispensibly necessary to support such a person only, as might be relied on for supporting the Dignity & preserving (by an Attachment to & Respect for the principal) the Tranquility of the Embassy. We therefore previous to the Appointment, conferred with Colo Smith on the Subject, & candidly informed him, that confiding in his Integrity & Honor, & on his prudence in avoiding every Thing that might savour of Intrigue against the Minister of the Legation, as well as on his firm Determination to discharge his Trust in fulfilling the reasonable Desires & supporting the Dignity of his superior in office, We should use our Endeavours to promote the Appointment mentioned; and should likewise continue our Endeavrs. to Support the Secretary, whilst he continued to evince the good Disposition We expected— And We further informed him, We should certainly be firmly opposed to him, should he ever contrary to our present Expectations evince a different Disposition. Colo Smith was so far from being displeased at this frank Conduct, that he appeared to be much satisfied with it, & gave such Assurances as from a Man of Honor are to be relied on, And as leave Us no Apprehensions of the Want of Your highest Approbation of his Appointt.— The military Character of Colo Smith stands high, insomuch that no officer of his Rank in the American Army stood fairer I believe with the General, than this Gentleman. he has had a liberal Education, is a sensible Man & a polite one, & I cannot doubt that You will find him a Man of Honor, a good Companion, & one that merits your fullest Confidence.
        My Friend Mr Rufus King studied under Mr parsons of Newbury port, is at the Age of about thirty eminent in the Law, has in a Year or two as a Member of the General Court of our State, so established his Reputation as to be appointed a Member of Congress, & in this Character, by a well informed firm & sensible Mind, an agreable person, & an elegant Address has already made progress in

establishing a considerable Influence.— he is a true Republican in principles & is in a System of politics that I have no Doubt Will in all essential points correspond with your own. I think You will be much pleased in opening a Correspondence with him, & that he will be very happy in continuing it. adieu I am yours sincerely
        
          E Gerry
        
      